USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
NUMISMATIC GUARANTY CORPORATION DOC#
OF AMERICA, DATE FILED: 2/27/2020
Plaintiff,
-against- 18 Civ. 3743 (AT)
CITY GOLD USA, INC., aka CITY GOLD ORDER

REFINING USA, INC., MURDAKHAY
ILYAYEV a/k/a MIKHAIL ILYAYEV, YURI
RAFAILOV, MLD JEWELERS a/k/a
ELIANASJEWLS, and DOES 1-10,

Defendants.
ANALISA TORRES, District Judge:

 

 

On January 29, 2020, the parties informed the Court that they had reached a settlement in
principle, and requested that the Court adjourn the trial scheduled for February 3, 2020. ECF
No. 161. The Court granted that request, ECF No. 162, and issued an order dismissing the case,
with leave for the parties to move to reopen within 30 days, ECF No. 163. On February 26,
2020, Plaintiff submitted a motion to reopen the case, stating that it “is unable to fully resolve its

claims against defendant Yuri Rafailov,” and that the parties “require additional time.” ECF No.
164.

It is ORDERED that by March 2, 2020, Mr. Rafailov shall file a response to Plaintiffs
letter.

The Court notes that if the motion to reopen is granted, the Court will expect this matter
to promptly proceed to trial, as the parties and the Court were prepared to go to trial three weeks
ago. If Plaintiff intended to request that the Court extend the time to file a motion to reopen in
order to give the parties more time to finalize their settlement—rather than that the Court reopen
the litigation in full as to Plaintiff's claims against Mr. Rafailov—Plaintiff may file a letter
clarifying its request by March 2, 2020.

SO ORDERED.

Dated: February 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
